 Case 3:21-cv-01443-MMA-LL Document 4 Filed 08/10/21 PageID.138 Page 1 of 2




1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   PEDRO RODRIGUEZ,                                   )   Case No.: 1:21-cv-01191-JLT (HC)
                                                        )
12                   Petitioner,                        )   ORDER TRANSFERRING CASE TO THE
                                                        )   UNITED STATES DISTRICT COURT FOR THE
13           v.                                         )   SOUTHERN DISTRICT OF CALIFORNIA
                                                        )
14   WARDEN FISHER,
                                                        )
15                   Respondent.                        )
                                                        )
16                                                      )

17           The federal venue statute requires that a civil action, other than one based on diversity

18   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all defendants

19   are residents of the State in which the district is located, (2) a judicial district in which a substantial

20   part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is

21   the subject of the action is situated, or (3) if there is no district in which an action may otherwise be

22   brought as provided in this section, any judicial district in which any defendant is subject to the court’s

23   personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

24           In this case, the petitioner is challenging a conviction from San Diego County, which is in the

25   Southern District of California. Therefore, the petition should have been filed in the United States

26   District Court for the Southern District of California. In the interest of justice, a federal court may

27   transfer a case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

28   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974). Accordingly, the Court ORDERS that this matter is

                                                            1
 Case 3:21-cv-01443-MMA-LL Document 4 Filed 08/10/21 PageID.139 Page 2 of 2




1    transferred to the United States District Court for the Southern District of California.

2
3    IT IS SO ORDERED.

4       Dated:     August 10, 2021                               _ /s/ Jennifer L. Thurston
5                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
